      CASE 0:19-cr-00306-ADM-BRT Document 79 Filed 06/11/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

              Plaintiff,

       v.                                                   ORDER
                                                            Criminal No. 19-306 ADM/BRT
Derwin Idell Moore (1), and
Kevin Kareem White (2)

            Defendants.
______________________________________________________________________________

Thomas Calhoun-Lopez, Assistant United States Attorney, United States Attorney’s Office,
Minneapolis, MN, on behalf of Plaintiff.

Andrew S. Garvis, Esq., Koch & Garvis, Minneapolis, MN, on behalf of Defendant Derwin Idell
Moore.

Shannon R. Elkins, Assistant Federal Defender, Office of the Federal Defender, Minneapolis,
MN, on behalf of Defendant Kevin Kareem White.
______________________________________________________________________________

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Derwin Idell Moore’s (“Moore”) Objection [Docket No. 73] and Defendant Kevin

Kareem White’s (“White”) Objection [Docket No. 76] to Magistrate Judge Becky R. Thorson’s

April 29, 2020 Report and Recommendation [Docket No. 70] (“R&R”). In the R&R, Judge

Thorson recommends denying Moore’s Motion to Suppress Statements, Admissions and

Answers [Docket No. 44] and Motion to Suppress Evidence Obtained as a Result of a Search and

a Seizure [Docket No. 45], and also denying White’s Motion to Suppress Statements,

Admissions and Answers [Docket No. 35].

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.
      CASE 0:19-cr-00306-ADM-BRT Document 79 Filed 06/11/20 Page 2 of 4



L.R. 72.2(b). A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.

       Moore objects to the conclusion in the R&R that the traffic stop and search of his car was

constitutionally appropriate. After a de novo review, the Court agrees with the reasoning in the

R&R and the conclusions that: 1) a traffic violation provided the officers with an objectively

lawful basis for stopping the vehicle; 2) the stop was not impermissibly expanded while the

officers completed routine tasks such as confirming whether Defendants were subject to

outstanding warrants; and 3) probable cause supported the warrantless search of the car.

       Moore’s Objection includes arguments that were considered and properly rejected in the

R&R. Moore also argues that the facts used to substantiate the search were derived from the

officers’ self-serving perceptions. The Court disagrees and finds that the following facts

described in the R&R provided a reasonable inference that contraband would be found in

Moore’s car:

               [T]he officers relied on the following confluence of factors to support
               their warrantless search of Defendant Moore’s vehicle. First, the
               initial reason that Officers Schoen and Capecchi encountered
               Defendants in the early morning hours of August 11, 2019, was due
               to a 911 call concerning a vehicle engaged in possible narcotics
               trafficking at a Holiday gas station. When the officers responded,
               they found Defendant’s vehicle, which matched the physical
               description given by the caller (a gray sedan) but not the make/model
               or license plate number. It was approximately 4:00 a.m., and there
               were no other gray sedans in the gas station parking lot. Once the
               officers stopped Defendants for the window-tint violation, Defendant
               Moore refused to roll his window—which was heavily tinted—all the
               way down, and at one point rolled it back up while Officer Capecchi
               was standing alongside the car. Officer Capecchi testified that in his
               experience, this was unusual behavior and it led him to suspect
               Defendant Moore was trying to conceal something from his view.
               Officer Capecchi also observed through the gap in the window while
               it was open that Defendant Moore was holding [a stack of] money in


                                                 2
      CASE 0:19-cr-00306-ADM-BRT Document 79 Filed 06/11/20 Page 3 of 4



              his hands. And finally, when Officer Capecchi searched Defendant
              White incident to his arrest on an unrelated warrant, he found a small
              bag of what Officer Capecchi believed to be marijuana on his person.
              Based on these factors, this Court finds that Officer Capecchi’s
              suspicion that Defendants were engaged in drug trafficking was not
              unreasonable.

R&R at 11–12. Moore’s Objection is overruled.

       White objects to the R&R’s conclusion that his statements to St. Paul Police Sergeant

Tim Moore (“Sgt. Moore”) are admissible. After a de novo review, the Court agrees with the

R&R’s conclusion that White’s statements to Sgt. Moore are admissible because the statements

were voluntary and spontaneous, and were not made in response to interrogation. White’s

Objection is overruled.

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Defendant Derwin Idell Moore’s Objection [Docket No. 73] to Magistrate Judge
              Becky R. Thorson’s April 29, 2020 Report and Recommendation is
              OVERRULED;

       2.     Defendant Kevin Kareem White’s Objection [Docket No. 76] to the Report and
              Recommendation is OVERRULED;

       3.     The Report and Recommendation [Docket No. 70] is ADOPTED;

       4.     Moore’s Motion to Suppress Statements, Admissions and Answers [Docket No.
              44] is DENIED;

       5.     Moore’s Motion to Suppress Evidence Obtained as a Result of a Search and a
              Seizure [Docket No. 45] is DENIED; and




                                                3
     CASE 0:19-cr-00306-ADM-BRT Document 79 Filed 06/11/20 Page 4 of 4



      6.     White’s Motion to Suppress Statements, Admissions and Answers [Docket No.
             35] is DENIED.

                                               BY THE COURT:



                                                   s/Ann D. Montgomery
                                               ANN D. MONTGOMERY
                                               U.S. DISTRICT COURT

Dated: June 11, 2020




                                           4
